
	

113 S2933 IS: To prohibit the unauthorized use of electronic tracking devices.
U.S. Senate
2014-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2933
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2014
			Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To prohibit the unauthorized use of electronic tracking devices.
	
	
		1.Prohibition on unauthorized use of electronic tracking devices(a)In generalPart 1 of title 18, United States Code, is amended by inserting after chapter 119 the following:120Electronic tracking2601.Prohibition on unauthorized electronic tracking(a)DefinitionIn this section, the term electronic tracking device means a device attached to a motor vehicle or other vehicle that reveals the location or movement
			 of the device through the transmission of electronic
			 signals.(b)ProhibitionExcept as provided in subsection (c), it shall be unlawful to knowingly use an electronic tracking
			 device—(1)to determine the location or movement of an individual; and(2)with the intent to place the individual under surveillance without the consent of the individual.(c)ExceptionsThe prohibition under subsection (b) shall not apply to the use of an electronic tracking device—(1)on a motor vehicle or other vehicle if the registered owner, lessor, or lessee of the vehicle has
			 consented to
			 the use of the electronic tracking device on the vehicle;(2)by a law enforcement agency if the use is not otherwise prohibited by law;(3)by an individual to track a dependent of the individual; or(4)to reasonably protect the health or safety of the individual being tracked.(d)PenaltyAny person who violates subsection (b) shall be fined under this title, imprisoned not more than 5
			 years, or both..(b)Technical and conforming amendmentThe table of chapters for part 1 of title 18, United States Code, is amended by inserting after the
			 item relating to chapter 119 the following:120. Electronic tracking2601.
			
